Le Grand, C. J.,
dissented.
1 assent to the correctness of the principles set out in the opinion of my brothers, and also to the accuracy of its narrative *339of the facts of the case, but dissent from the application given to them. If there was a contract with Mrs. Green for the use of her building, it was no more competent to the agent of the Slate to terminate it contrary to the law, than it would have been to any other person to have done so. The constitution of the United States is as binding on the several States as on individuals; neither can impair the obligation of a contract. As I understand the opinion of a majority of the court, it does not deny the validity of the claim of Mrs. Green, but, on the contrary, admits it. The objection is only as to the remedy invoked, to wit, a mandamus; a majority of the court holding that this writ cannot go against the Comptroller on a case like the present, and that the claimant must appeal to the Legislature. This opinion is based on the. idea that the duty which the Comptroller has to perform in regard to this particular claim is judicial, not ministerial in its character. If this were so, I would concur in the conclusion to which they have come, but I am very clear in my conviction that this application is wholly free from the objection urged against it:
I of course hold, that the Slate cannot be sued, but this is not a suit, against, the State. The case is simply one of an appropriation which the Comptroller, in obedience to the legis-, iative will, is bound to pay to the parly entitled to it. So far as the performance of his duty is concerned, in this regard, there is nothing requiring of him the exercise of the judicial function. I grant, where he is required to exercise a judicial discretion, that bis conduct cannot be controlled by a writ of mandamus; but, to my mind, it is palpably plain that the Comptroller has no right to withhold the payment of an appropriation, and that if he does so, that he can not only be coerced by mandamus, but is liable on his official bond for non-performance of duty. To allow to the Comptroller, on his mere caprice, to withhold the payment of all appropriations, would be to make him the supreme authority in the State; in truth, it would be to confer upon him the power to stop the wheels of government, and bankrupt its credit. He has no such power. He is only exempted from the control of the courts when he is in the exercise of a judicial power; but *340when he has nothing to do but a ministerial act, he is'just as liable to their decisions as any other public officer. Here his whole duty was purely ministerial, nothing more. The engine was in the house of the appellant, where it had been for years, when the Legislature appropriated one hundred dollars “to the rent of house for fire engine." What house?
The State was the tenant of the appellant, recognized as such not only by past payments of rent, but by express legislative declaration. It not only had not the power unlawfully to terminate the tenancy, but evinced, on the contrary, the strongest disposition to continue it by increasing the rent. The tenancy being fixed, and the rent appropriated, there was nothing to be done by the Comptroller but to issue his warrant. He was called upon to do nothing judicially; his required action was wholly and only ministerial, and, as such, liable to* be commanded by the process of the courts. This is a case where it is conceded the claimant is entitled to the money claimed, and where an appropriation has been made, and yet the refusal of the Comptroller, under the decision of my brothers, to pay the money, forces the appellant to apply to the Legislature for redress, which, if granted, the Comptroller could again defeat the legislative will, by refusing a compliance therewith. This, in my judgment, is the effect of the decision of a majority of the court. To such a doctrine I cannot yield my assent.